DETAILED ACTION
Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the vertical descending” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the abutment member direction,” but it is not clear to what direction this refers, and there is no antecedent basis to inform such interpretation. Correction is required
Because claims 2, 3, 5, 7 and 8 depend from claim 1, they are also rejected. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (2007/0103505) in view of Takagi (2006/0066663).

Regarding claim 1, Takagi teaches an ink jet recording apparatus comprising: 
a recording head (fig. 4, item 2) including an ink ejecting surface (fig. 4, item 2b), oriented downward (see fig. 4) and including a plurality of ink outlets (fig. 3, items 28) through which ink is ejected; 
a wiper element (fig. 4, item 30) formed in a plate shape (see fig. 4), and configured to perform a cleaning operation (see fig. 8) including wiping the ink ejecting surface (see fig. 8) by moving in a predetermined wiping direction (fig. 8A), with a distal 
a driver device (fig. 4, item 80) that drives the wiper element; 
a control device including a processor (fig. 4, item 50), and configured to act, when the processor executes a control program, as a controller that controls the driver device to cause the wiper element to perform the cleaning operation (see fig. 4); and 
an abutment member (fig. 8, item 15a/16) provided downstream of the ink ejecting surface in the wiping direction (see fig. 8), to be contacted by the distal edge portion of the wiper element (see figs. 8C, 8D), after the wiper element has wiped the ink ejecting surface (fig. 8, note that 8C, 8D occur after 8A), wherein, to perform the cleaning operation, the controller moves the wiper element to pass over the ink ejecting surface in the wiping direction (fig. 8A), from a travel start position (fig. 8A, first position shown) to an end position (fig. 8A, second position shown corresponding to area around abutment member) corresponding to the abutment member (note that “corresponding to” can  mean any number of things), moves the wiper element in a vertical descending direction at the end position (note movement between steps 8A, 8B), and performs, a predetermined number of times, an operation including: 
bringing the wiper element into contact with the abutment member by moving the wiper element in a direction opposite to the vertical descending direction (movement between steps 8B, 8C); and 
moving the wiper element in the vertical descending (movement between first position and second position shown in 8C) to separate the wiper element from the abutment member direction (see fig. 8).

 	Regarding claim 2, Takagi ‘505 in view of Takagi ‘663 teaches the ink jet recording apparatus according to claim 1, wherein as the predetermined number of times, the controller performs the operation twice, the operation including: bringing the wiper element into contact with the abutment member by moving the wiper element in the direction opposite to the vertical descending direction; and moving the wiper element in the vertical descending to separate the wiper element from the abutment member direction (Takagi ‘505, see figs. 8B-8D, Note that the wiper is descended and ascended twice). 	Regarding claim 3, Takagi ‘505 in view of Takagi ‘663 teaches the ink jet recording apparatus according to claim 1, wherein the abutment member is formed as a sloped surface (Takagi ‘505, fig. 8, note sloped surface of portion of abutment member 15a/16) such that a contact surface (Takagi ‘505, fig. 8A, entire surface of 15a/16 contacted by wiper) contacting with the distal edge portion of the wiper element becomes apart from the distal edge portion, as the wiper element moves farther away 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853